DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2022/0095252, Ko hereinafter) in view of Lin et al. (US 2021/0378025, Lin hereinafter).	Regarding claims 21 and 35, Ko teaches a non-transitory computer-readable storage medium (One or more memories may store instructions executed by one or more processors; Ko; Figs. 1 and 27-30; [0195], [0258]-[0260]) and an apparatus to be used in a user equipment (UE) (User Equipment (UE); Ko; Figs. 1 and 27-30; [0195], [0258]-[0260]), the apparatus comprising: 	processing circuitry (The UE may be comprised of processing circuitry; Ko; Figs. 27-30; [0258]-[0260]), wherein to configure the UE for a synchronization signal and physical broadcast channel (SS/PBCH) block processing in a 5G-New Radio (NR) network (The UE may be configured for a synchronization signal and physical broadcast channel (SS/PBCH) block processing in a 5G-New Radio (NR) network; Ko; Figs. 1 and 11; [0042], [0048], [0140]-[0143], [0241]), the processing circuitry is to: 		decode a system information block (SIB) received from a Next Generation Node- B (gNB) (The UE may obtain system information by receiving system information blocks (SIBs) from a base station, which may be a gNB. The UE is also described as performing channel encoding/decoding. The UE may thus be broadly reasonably interpreted as decoding a system information block (SIB) received from a Next Generation Node- B (gNB); Ko; Figs. 1 and 11; [0042], [0048], [0140]-[0143], [0241]); 		obtain radio resource control (RRC) information within the SIB, the RRC information including a bitmap of SS/PBCH block indices of candidate SS/PBCH blocks (The UE may obtain a bitmap of actually transmitted SS/PBCH block (ATSS) indices from a SIB. Such a bitmap is also described as being transmitted in RRC signaling. The UE may thus be broadly reasonably interpreted as obtaining radio resource control (RRC) information within the SIB, the RRC information including a bitmap of SS/PBCH block indices of candidate SS/PBCH blocks; Ko; Fig. 13; [0154]-[0156], [0241]); 		determine a valid physical random access channel (PRACH) occasion of a plurality of valid PRACH occasions based on a mapping between the SS/PBCH block indices and the plurality of valid PRACH occasions (The UE may perform SSB to RACH Occasion mapping based on the bitmap of actually transmitted SS/PBCH block (ATSS) indices, and transmission during a RACH Occasion may include the transmission of a preamble in PRACH resources. Such RACH Occasion mapping may be broadly reasonably interpreted as determining a valid PRACH occasion of a plurality of valid PRACH occasions based on a mapping between the SS/PBCH block indices and the plurality of valid PRACH occasions; Ko; Fig. 4; [0071], [0151], [0244]); and 		encode a PRACH preamble for transmission during the valid PRACH occasion to perform a random access procedure within a serving cell of the gNB based on the valid PRACH occasion (The UE may perform SSB to RACH Occasion mapping based on the bitmap of actually transmitted SS/PBCH block (ATSS) indices, and transmission during a RACH Occasion may include the transmission of a preamble in PRACH resources. The UE is also described as performing channel encoding/decoding. The UE may thus be broadly reasonably interpreted as encoding a PRACH preamble for transmission during the valid PRACH occasion to perform a random access procedure within a serving cell of the gNB based on the valid PRACH occasion; Ko; Fig. 4; [0048], [0071], [0151], [0244]); and 	memory coupled to the processing circuitry and configured to store the RRC information (The UE may be comprised of memory coupled to the processing circuitry that is configured to store information such as the received RRC information; Ko; Figs. 13 and 27-30; [0154]-[0156], [0241], [0258]-[0260]).	However, Ko does not specifically disclose the information is an information element (IE).	Lin teaches the information is an information element (IE) (RACH configuration information may be transmitted in an information element. The information may thus be broadly reasonably interpreted as being an information element (IE); Lin; Fig. 2; Table 2; [0093], [0143]-[0146]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Lin regarding SSB to PRACH Occasion mapping with the teachings as in Ko regarding SSB to PRACH Occasion mapping. The motivation for doing so would have been to increase performance by utilizing a two-step random access procedure (Lin; [0005]-[0006]) as well as improving performance by improving radio resource utilization (Lin; [0269]-[0297]).	Regarding claim 29, Ko teaches a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a Next Generation Node-B (gNB) (One or more memories may store instructions executed by one or more processors of a gNB; Ko; Figs. 1 and 27-30; [0042], [0197], [0258]-[0260]), the instructions to configure the gNB for a synchronization signal and physical broadcast channel (SS/PBCH) block processing in a 5G-New Radio (NR) network (The gNB may be configured for a synchronization signal and physical broadcast channel (SS/PBCH) block processing in a 5G-New Radio (NR) network; Ko; Figs. 1 and 11; [0042], [0048], [0140]-[0143], [0241]), and to cause the gNB to: 	encode a system information block (SIB) for transmission to a user equipment (UE) (The base station (which may be a gNB) may transmit system information in system information blocks (SIBs). The gNB is also described as performing channel encoding/decoding. The gNB may thus be broadly reasonably interpreted as encoding a system information block (SIB) for transmission to a user equipment (UE); Ko; Figs. 1 and 11; [0042], [0048], [0140]-[0143], [0241]), the SIB including a radio resource control (RRC) information, the RRC information including a bitmap of SS/PBCH block indices of candidate SS/PBCH blocks (The gNB may transmit a SIB to the UE that includes a bitmap of actually transmitted SS/PBCH block (ATSS) indices. Such a bitmap is also described as being transmitted in RRC signaling. The SIB may thus be broadly reasonably interpreted as including a radio resource control (RRC) information, the RRC information including a bitmap of SS/PBCH block indices of candidate SS/PBCH blocks; Ko; Fig. 13; [0154]-[0156], [0241]); and 	decode a physical random access channel (PRACH) preamble received from the UE during a valid PRACH occasion for performing a random access procedure within a serving cell of the gNB based on the valid PRACH occasion (The UE may perform SSB to RACH Occasion mapping based on the bitmap of actually transmitted SS/PBCH block (ATSS) indices, and transmission during a RACH Occasion may include the transmission to the gNB of a preamble in PRACH resources. The gNB is also described as performing channel encoding/decoding. The gNB may thus be broadly reasonably interpreted as decoding a physical random access channel (PRACH) preamble received from the UE during a valid PRACH occasion for performing a random access procedure within a serving cell of the gNB based on the valid PRACH occasion; Ko; Fig. 4; [0048], [0071], [0151], [0244]), the valid PRACH occasion determined from a plurality of valid PRACH occasions based on a mapping between the SS/PBCH block indices and the plurality of valid PRACH occasions (The UE may perform SSB to RACH Occasion mapping based on the bitmap of actually transmitted SS/PBCH block (ATSS) indices, and transmission during a RACH Occasion may include the transmission of a preamble in PRACH resources. Such RACH Occasion mapping may be broadly reasonably interpreted as determining a valid PRACH occasion of a plurality of valid PRACH occasions based on a mapping between the SS/PBCH block indices and the plurality of valid PRACH occasions; Ko; Fig. 4; [0071], [0151], [0244]).	However, Ko does not specifically disclose the information is an information element (IE).	Lin teaches the information is an information element (IE) (RACH configuration information may be transmitted in an information element. The information may thus be broadly reasonably interpreted as being an information element (IE); Lin; Fig. 2; Table 2; [0093], [0143]-[0146]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Lin regarding SSB to PRACH Occasion mapping with the teachings as in Ko regarding SSB to PRACH Occasion mapping. The motivation for doing so would have been to increase performance by utilizing a two-step random access procedure (Lin; [0005]-[0006]) as well as improving performance by improving radio resource utilization (Lin; [0269]-[0297]).	Regarding claims 22, 30, and 36, Ko and Lin teach the limitations of claims 21, 29, and 35 respectively.	Lin further teaches the SS/PBCH block indices are mapped to the plurality of valid PRACH occasions in an increasing order of preamble indexes within a single PRACH occasion of the plurality of valid PRACH occasions (SS/PBCH block indexes may be mapped to valid PRACH occasions in increasing order of preamble indexes within a single PRACH occasion. The SS/PBCH block indices may thus be broadly reasonably interpreted as being mapped to the plurality of valid PRACH occasions in an increasing order of preamble indexes within a single PRACH occasion of the plurality of valid PRACH occasions; Lin; [0105]-[0106]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Lin regarding SSB to PRACH Occasion mapping with the teachings as in Ko regarding SSB to PRACH Occasion mapping. The motivation for doing so would have been to increase performance by utilizing a two-step random access procedure (Lin; [0005]-[0006]) as well as improving performance by improving radio resource utilization (Lin; [0269]-[0297]).	Regarding claims 23, 31, and 37, Ko and Lin teach the limitations of claims 21, 29, and 35 respectively.	Lin further teaches the SS/PBCH block indices are mapped to the plurality of valid PRACH occasions in an increasing order of frequency resource indexes for frequency multiplexed PRACH occasions (SS/PBCH block indexes may be mapped to valid PRACH occasions in increasing order of frequency resource indexes for frequency multiplexed PRACH occasions. The SS/PBCH block indices may thus be broadly reasonably interpreted as being mapped to the plurality of valid PRACH occasions in an increasing order of frequency resource indexes for frequency multiplexed PRACH occasions; Lin; [0105], [0107]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Lin regarding SSB to PRACH Occasion mapping with the teachings as in Ko regarding SSB to PRACH Occasion mapping. The motivation for doing so would have been to increase performance by utilizing a two-step random access procedure (Lin; [0005]-[0006]) as well as improving performance by improving radio resource utilization (Lin; [0269]-[0297]).	Regarding claims 24, 32, and 38, Ko and Lin teach the limitations of claims 21, 29, and 35 respectively.	Lin further teaches the SS/PBCH block indices are mapped to the plurality of valid PRACH occasions in an increasing order of time resource indexes for time multiplexed PRACH occasions within a PRACH slot (SS/PBCH block indexes may be mapped to valid PRACH occasions in increasing order of time resource indexes for time multiplexed PRACH occasions within a PRACH slot. The SS/PBCH block indices may thus be broadly reasonably interpreted as being mapped to the plurality of valid PRACH occasions in an increasing order of time resource indexes for time multiplexed PRACH occasions within a PRACH slot; Lin; [0105], [0108]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Lin regarding SSB to PRACH Occasion mapping with the teachings as in Ko regarding SSB to PRACH Occasion mapping. The motivation for doing so would have been to increase performance by utilizing a two-step random access procedure (Lin; [0005]-[0006]) as well as improving performance by improving radio resource utilization (Lin; [0269]-[0297]).	Regarding claims 25, 33, and 39, Ko and Lin teach the limitations of claims 21, 29, and 35 respectively.	Lin further teaches the SS/PBCH block indices are mapped to the plurality of valid PRACH occasions in an increasing order of indexes for PRACH slots (SS/PBCH block indexes may be mapped to valid PRACH occasions in increasing order of indexes for PRACH slots. The SS/PBCH block indices may thus be broadly reasonably interpreted as being mapped to the plurality of valid PRACH occasions in an increasing order of indexes for PRACH slots; Lin; [0105], [0109]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Lin regarding SSB to PRACH Occasion mapping with the teachings as in Ko regarding SSB to PRACH Occasion mapping. The motivation for doing so would have been to increase performance by utilizing a two-step random access procedure (Lin; [0005]-[0006]) as well as improving performance by improving radio resource utilization (Lin; [0269]-[0297]).	Regarding claims 26, 34, and 40, Ko and Lin teach the limitations of claims 21, 29, and 35 respectively.	Ko further teaches bits in the bitmap within the RRC information represent a subset of the candidate SS/PBCH blocks which are quasi co-located (QCL) (The UE may obtain a bitmap of actually transmitted SS/PBCH block (ATSS) indices from a SIB. Such a bitmap is also described as being transmitted in RRC signaling. SS/PBCH blocks having the same index (i.e., a subset of the candidate SS/PBCH blocks) are also described as having a QCL relationship. The bits in the bitmap within the RRC information may thus be broadly reasonably interpreted as representing a subset of the candidate SS/PBCH blocks which are quasi co-located (QCL); Ko; Fig. 13; [0154]-[0156], [0215], [0233], [0238]-[0244]).	Lin further teaches the information is an information element (IE) (RACH configuration information may be transmitted in an information element. The information may thus be broadly reasonably interpreted as being an information element (IE); Lin; Fig. 2; Table 2; [0093], [0143]-[0146]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Lin regarding SSB to PRACH Occasion mapping with the teachings as in Ko regarding SSB to PRACH Occasion mapping. The motivation for doing so would have been to increase performance by utilizing a two-step random access procedure (Lin; [0005]-[0006]) as well as improving performance by improving radio resource utilization (Lin; [0269]-[0297]).	Regarding claim 27, Ko and Lin teach the limitations of claim 26.	Ko further teaches the processing circuitry is to: 	decode data received from the gNB via a physical downlink shared channel (PDSCH) (The UE may receive data in a physical downlink shared channel (PDSCH) from the gNB. The UE is also described as performing channel encoding/decoding. The UE may thus be broadly reasonably interpreted as decoding data received from the gNB via a physical downlink shared channel (PDSCH); Ko; Fig. 4; [0048], [0070], [0142], [0244]), wherein decoding the data includes performing PDSCH rate matching with respect to the subset of the candidate SS/PBCH blocks which are QCL (The UE may perform PDSCH rate matching using the bitmap of actually transmitted SS/PBCH block (ATSS) indices. As was also discussed with regard to claims 26, 34, and 40 above, the bits in the bitmap within the RRC information may represent a subset of the candidate SS/PBCH blocks which are quasi co-located (QCL). Rate matching using such a bitmap may thus be broadly reasonably interpreted as performing rate matching with respect to the subset of the candidate SS/PBCH blocks which are QCL. The UE may thus be broadly reasonably interpreted as performing the decoding of data that includes performing PDSCH rate matching with respect to the subset of the candidate SS/PBCH blocks which are QCL; Ko; Figs. 4 and 13; [0154]-[0156], [0238]-[0244]).	Regarding claim 28, Ko and Lin teach the limitations of claim 21.	Ko further teaches transceiver circuitry coupled to the processing circuitry (The UE may be comprised of one or more transceivers, which may be broadly reasonably interpreted as transceiver circuitry; Ko; Figs. 27-30; [0251]); and, one or more antennas coupled to the transceiver circuitry (The UE may be comprised of one or more antennas coupled to the transceiver circuitry; Ko; Figs. 27-30; [0251]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474